Barrett, J. (dissenting):
This action is upon what has been aptly termed a quasi contract. It is not upon a genuine contract, that is, an agreement, in fact, between plaintiff and defendant, either express or implied. It is simply upon a statutory liability, which is sufficient to sustain an action analogous to what was formerly called assumpsit. “ That feature,” . as Judge Allen said, in McCoun v. N. Y. C. & H. R. R. R. Co. (50 N. Y. 180), “ does not suppose a contract, but simply a promise exponte.” In the classification of actions this is undoubtedly an action ex contractu and not ex delicto. But that does not settle the present question, which is, whether an action upon an obligation arising solely ex lege—though proceeding in form ex contractu—-is contemplated by section 420 of the Code of Civil Procedure. There are many actions upon ■ contract — actual ev en — which are not within this section. In fact the contracts, whether express or implied, which come within it are strictly limited. They are, first, an express contract to pay money fixed by its. terms, or capable of being-ascertained therefrom by computation only. That, certainly, is not this case. Second, an express or implied contract to pay money received or disbursed,- or the value of property delivered, or of services rendered by, to or for the use of the defendant or a third person. This case cannot come within the two latter alternatives. It has nothing to do with property delivered or services rendered. The claim is, that it comes within the earlier specification, namely, “ to pay money received or disbursed.” As there is no charge in the complaint of the disbursement of money, the point is reduced to its receipt. Does the complaint, then, aver the defendant’s breach of an “ implied contract to pay money received ” by it % There is no' other possible phase of the section which bears upon the question presented. The complaint, certainly does not aver even an implied contract to pay money received “ to, or for the use of ” the defendant or a third person. It either alleges money received “by”- the defendant, or it alleges nothing which is within the section. What, then, is the feature of the contract to which this language refers % Clearly, money received by the defendant to the use of the plaAntiff, that is, money which, upon its receipt by the defendant, becomes due and payable to the plaintiff, and so becomes due and payable under some contract *467between them, either express or implied. This means á contract between the parties, an actual contract in fact, whether the promise to pay be direct or inferential. “An implied promise,” to again quote Judge Allen in the case cited supra, “or contract is but an express promise proved by circumstantial evidence.” It is clear that the codifier here was not dealing with legal fictions invented to sustain ‘emedies ex contractu upon liabilities which rest upon naught save statutory mandate, pure and simple. The intention was to limit those cases where a plaintiff might enter his judgment without the revisory consideration of the court to breaches of the few simple and actual contracts carefully enumerated in the -section. In other Code instances we find no such limitation. For example, a warrant of attachment may issue in an action for the breach of any contract whatever, express or implied, except a contract to marry. (Code, § 635.) But the construction given to even this unlimited provision favors the view that the contract, express or implied, referred to in this latter section is a contract founded upon consent, that is, upon the actual meeting of minds; in other words, a contract between the parties in the ordinary and proper sense of this term, and not a mere legal fiction which forces a party to do something which he has never agreed to do. Thus, in Remington Paper Company v. O' Dougherty (96 N. Y. 666, affg. 32 Hun, 255) it was held that an attachment under section 635 would not lie in an action brought under section 3247 of the Code to recover the costs of a former action which was prosecuted by the defendant in the name of a third person for her benefit. The presiding justice (Smith) at General Term said that “ the defendant has made no contract with the plaintiff or its assignors; she is liable only by the provisions of the stattde.” A different view was subsequently taken by the Court of Appeals of an action upon a judgment (The Gutta Percha & Rubber Mfg. Company v. Mayor, 108 N. Y. 276), thus making a distinction — the point of which it is difficult to perceive — between the fiction of a promise founded upon a legislative mandate and that founded upon a judicial mandate. The same court had previously held that a judgment was not a contract within the meaning of an act reducing the rate of interest, but reserving from its operation “ any contract or obligation ” made prior to its passage. (O'Brien v. Young, 95 N. Y. 428.) It had also held in The Peo*468ple ex rel. Dusenbury v. Speir (77 N. Y. 144) that the phrase “ contract, express or implied;” as used in the old Non-imprisonment Act (Laws of 1831, chap. 300), referred to a contract resulting from the voluntary arrangement of the parties, and not one implied by law for the purpose of giving a remedy for the wrong. Judge Daneorth said in' that case that the implied contract referred to in the statute is one where “ the intention of the parties, if not expressed in words, may be gathered from their acts and from surrounding circumstances; ” and, whether express or thus implied, “ must be the result of the free and bona fide exercise of the will producing the ‘ aggregatio mentiumthe joining together of two minds, essential to a contract at common law.” The learned judge added : “ There is a class of cases where the law prescribes the rights and liabilities-.of persons who -have not in reality entered into any contract at all with one another, but between whom circumstances have arisen which make it just that one should have a right, and the other should be subject to a liability; similar to the rights and liabilities in certain cases of express contracts. * *' * Therefore, these facts are called quasi contracts, because, without being contracts, they produce obligations in the same manner as actual contracts.” The conclusion there was-that the statute did not embrace obligations of the latter class'. To the like effect are Louisiana v. Mayor of New Orleans (109 U. S. 285) and Steamship Company v. Joliffe (2 Wall. 450). The same point was directly involved in Inhabitants of Milford v. Commonwealth (144 Mass. 64). The Superior Court was given jur-isdiction by statute “ of all claims against the Commonwealth which are founded in contract for the payment of money,” and it was-there held that this jurisdiction did mot extend to an obligation imposed by law upon -the Commonwealth to reimburse the expense-incurred .by a ¡town in the support of a State pauper. Field, J., observed that “ a contract is sometimes said to be implied when there is no intention to create a contract, and no agreement of parties, but the law has imposed an obligation which is enforced as if it-were an obligation arising ex contractu. In such a case there is not-a contract, and the -obligation arises ex legel
In England! these quasi contracts are no longer confused with- “ implied contracts.” Lord Justice Cottoh, in Rhodes v. Rhodes (44 Ch. Div. 94), referring to the nature of the obligation incurred, *469by a lunatic for necessaries supplied, declared that “ the term ‘ implied contract’ is a most unfortunate expression, because there cannot be a contract by a lunatic.” “ It. is asked,” observed that learned judge, “ can there be an implied contract by a person who cannot himself contract in express terms? The answer is that what the law implies on the part of such a person is an obligation, which has been improperly termed a contract, to repay money spent in supplying necessaries.” (See, also, Trainer v. Trumbull, 141 Mass. 527; Cunningham v. Reardon, 98 id. 538; Read v. Regard, 6 Exch. 636.)
Looking at the present complaint in the light of reason and authority, as applicable to the statute under consideration, what do we find ? An allegation that the plaintiff paid $200 to the former board of excise of the city of Hew York for a license to sell spirituous liquors for one year, and that, “ pursuant to the provisions of the Liquor Tax Law, this plaintiff is entitled to receive from the defendant the sum of sixty-one 00-100 dollars, which is a proportionate share of the license fee paid as aforesaid for the unexpired term which the said license had to run after the 30th day of June, 1896.” There is no allegation that the city received the original fee, though that may be inferred, because of the presumption that public officers have done their duty. The board, in granting the license, “ were not exercising a jurisdiction as agents of the corporation.” (The People ex rel. Einsfeld v. Murray, 149 N. Y. 375, 376.) But there certainly is no allegation, either direct or indirect, that the city received ths license fee to the use of the plavntiff. It was paid by the plaintiff to the board, and,, if received by the defendant, wras so received for public purposes. Under the law the city was bound to pay out of these excise moneys to the Home for Fallen and Friendless Girls certain specified sums for the support of its charity. (Consol. Act, § 208.) The board of estimate and apportionment was also authorized to appropriate all excise moneys to certain benevolent and charitable institutions. (Consol. Act, § 210.) Thus the Legislature has imposed upon the municipality the burden of refunding to licensees, whose licenses have been abridged, moneys which it originally received and held for charitable purposes ; and this, too, whether or not these moneys had already been applied to such purposes. Thus it is apparent that the complaint nowhere alleges a breach of contract, express or implied, “to pay money'received *470* * * ■ by the defendant.” The latter phrase undoubtedly means to pay money received by the defendant for the plaintiff, or to which the plaintiff, upon the receipt of such money by the defendant, was in justice entitled. It does not-mean to repay to the plaintiff money received from him by the, defendant for the defendant’s own use,, which, owing to circumstances subsequently occurring, the defendant is required to return. What the complaint here really alleges is a statutory obligation to restore to the plaintiff part of the'money originally received by the defendant to its own use as statutory trustee for public charity; which part, in equity and justice, as decreed by the Legislature, should now be refunded to the plaintiff. That right of action does not depend at all upon the receipt of the license fee by the defendant. The statute gives it whether the board of excise did its duty or not;. whether that board paid the fee into the city treasury or not; whether, if it did, the city has applied the fee to the specified charities or not. The right of action depends solely upon the two facts, first, the payment of the license fee to the board and, second, the statutory termination of. the license. (Laws of 1896, chap. 112, §4.)
Our conclusion is that this right of action is not upon a contract: express or implied, within the meaning of that phrase as used in section 420 of the Code; that it is not, in fact, upon a contract at all,, but upon the fiction of a promise implied by law from statutory Compulsion ;■ and that it certainly is not upon an implied contract tO' pay money received by the defendant.'
It follows that the nature of the plaintiff’s action was such that he could not take judgment without application to the court.
. The order appealed from should, therefore, be reversed, with ten dollars costs and disbursements, and the motion for judgment granted, without costs.
Rumsey, J., concurred.
Order affirmed, with ten dollars costs and disbursements.